Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
‘Allows for vibration’ as recited in claims 1,4,15 is drawn to the amount of membrane vibration needed to function as an acoustic panel capable of functioning as a broadband as shown in fig. 1.
While nothing in the prior art acoustic absorbers prevents the prior art membrane from vibrating, there is not a gap specifically provided in order to allow an amount of vibration.
The examiner notes new prior art to Yang (US 20160293154 A1) discloses an acoustic noise panel using membranes with gaps, however Yang does not teach the combination of elements as recited in claim 1.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement a gap in order to allow for an amount of vibration in the prior art acoustic panels using unit cells with membranes for noise absorbing for the panel as shown in figs. 1-5.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 1, 2022